Title: [From Thomas Jefferson to George Muter, 15 February 1781]
From: Jefferson, Thomas
To: Muter, George


[Richmond, 15 Feb. 1781. An entry in the War Office Journal (Vi) under this date reads as follows: “The Governor, with the advice of the members present of the Council, there not being a Board, directs me to write to Capt. Browne, that he agrees to his being appointed Commissary of Military Stores, but that no sallary can be fixed at present for the Office.” Not located. Muter’s letter to Capt. Windsor Brown in pursuance of TJ’s advice is dated the same day, and a file copy is in War Office Letter Book (Vi). See further, Muter to TJ, with reply, 19–20 Feb. 1781.]
